DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the PPH program and whether the amendments substantially corresponding to the OEE application, the examiner disagrees that the subject matter of new claim 36 substantially corresponds to any of the claims in PCT/US2018/065537, as this new subject matter is found nowhere in the claim set of the OEE.  However, the PPH program rules make it clear that any dependent claim that further limits the scope of an independent automatically corresponds, as pointed out by applicant, therefore these amendments are in compliance with the rules of the PPH program. 
Regarding the 112, 2nd rejection of claim 1, pertaining to “adjustments”, applicant’s amendments have obviated this rejection, therefore it is withdrawn.  However, applicant has failed to address (either by arguments or amendments) the other 112, 2nd rejection pertaining to claim 1, specifically related to “parameters”.  In particular deleting “initial” does not cure the indefiniteness issues detailed in the Non-Final rejection, therefore this rejection is maintained. 
Regarding the 112, 2nd rejection of claims 14, 15 and 19, related to the “first treatment dose”, applicant’s amendments have obviated this rejection, therefore it is withdrawn.
nd rejection of claims 15-17, 19, 22, 27 and 29, pertaining to the minimally perceived erythema (MPE).  Applicant’s arguments are considered persuasive, therefore these rejections have been withdrawn. 
Regarding the prior art rejection of claim 33, applicant’s arguments are considered persuasive, specifically the prior art fails to differentiate between the escalating erythemal events recited (as argued by applicant).  The examiner takes the position the combination of prior art reference provided is the closest prior art to applicant’s claimed invention, therefore this claim is allowable (if applicant fixes the claim objections; see below). 
Regarding the prior art rejection of claim 1, applicant’s arguments are not persuasive, specifically applicant’s arguments are not commensurate in scope with the claim language.  For clarity, it is important to point out that the “first dose” (see Fig. 6) of Anderson is equivalent to the screening dose.  Whether the reference calls it a first dose or a screening dose is merely semantics, as it is the exact same thing as applicant’s screening dose, specifically 70% of the MED.  While the examiner agrees that this first dose/screening dose of Anderson isn’t always 70% (as pointed out by applicant), this is not precluded by the claim language, as the prior art only has to teach a situation where the claims language is met.  The examiner contends that in the situation where the confidence in the initially estimated MED is low, the first dose, i.e. screening dose, is 70% of the MED (Par 0226).  Therefore, in this particular situation, the claims are met.  It is emphasized that applicant’s claims do not require that this screening dose always be 70% in every possible situation.  

Applicant’s arguments regarding dependent claims 9 and 17-26 are not considered persuasive, as these claim limitations have not been separately argued.  Applicant’s sole arguments are based on their dependency from claim 1.  As discussed above, applicant’s arguments regarding claim 1 are not considered persuasive. 
Regarding new claim 36, the examiner finds applicant’s arguments persuasive.  Specifically, Anderson fails to teach “when the first individual phototherapy protocol is suitable for the user, communicating the first individual phototherapy protocol to the SPK such that the SPK delivers UV radiation in accordance with the first individual phototherapy protocol in a next dose delivered”.  As pointed out by applicant Anderson, when no burn/redness occurs in a prior session, the dosage for the next session is calculated, such that it is slowly and incrementally increased until a burn/redness occurs.  This is distinct from the claim language, as the reference never determines if a first individual phototherapy protocol, e.g. initially estimated MED, is suitable nor would 

Claim Objections
Claim 33 is objected to because of the following informalities:  The abbreviations MED and MPE must be fully spelled out the first time they are used in an independent claim, as these are not particularly common abbreviations that everyone would understand.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1] the limitation in claim 1 of “determining parameters (plural) specific to the user, wherein the parameters include at least one of”.  This causes confusion as to how many parameters are required to be determined.  Specifically, parameters, by definition, implies plural, i.e. more than one parameter, be determined.  However, the limitation goes on to state that the parameters include at least one of four parameters, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 19-26, 28, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0172963 to Moffat (provided on the IDS dated 6/15/20) in view of US 2008/0125834 to Hendrix et al., as evidenced by US 2018/0360709 to Rabe et al. (pertinent to the rejections of claims 7 and 10-13), in view of US 2017/0225006 to Anderson et al.
 [Claims 1] Moffat discloses a dynamic dosing phototherapy system (100, Figs. 1A and 1B), comprising: a self-service phototherapy kiosk ("SPK") comprising a housing (102) defining an at least partially enclosed chamber (106) and a UV radiation assembly (110) configured to emit phototherapeutic UV radiation toward a phototherapy zone within the chamber (Par 0020), the chamber being sized to receive a human body (“a chamber or interior space 106 configured to accommodate a user (e.g., a human patient)” Par 0020); a user interface (120) communicatively coupled to the SPK and configured to display a plurality of graphical user interfaces (GUIs) for receiving user 
While Moffat contemplates different treatment frequencies (“e.g., a two day dose, a two week dose, a monthly dose, etc. Par 0032; See also Pars 0020) and furthermore discloses adjusting treatment parameters of a phototherapy session to reduce or prevent redness (Par 0038), the reference never explicitly teaches adjusting the treatment frequency.  However, it is emphasized that duration, i.e. exposure time, is one of the treatment parameters that Moffat explicitly discloses adjusting (“The apparatus 100 can therefore be configured to provide varying levels of vitamin D by adjusting the duration of the phototherapy session” Par 0033; “This user-specific information can be used to derive parameters for a phototherapy session, such as exposure time.” Par 0037”).  Hendrix discloses a similar phototherapy system (Abstract; Fig 7).  Furthermore, Hendrix makes it clear that duration of light exposure, i.e. exposure time, can be adjusted in one of two ways, specifically either the amount of time for an individual treatment can be increased/decreased OR the interval between treatment sessions, i.e. treatment frequency, can be shortened/lengthened (Pars 0118-121, specifically “This incremental exposure increase can be done in one of two ways. First, 
Moffat and Hendrix fail to explicitly disclose a screening dose, as claimed.  However, Anderson discloses determining a MED for a patient, i.e. a first treatment dose, and based on the confidence level that this estimated/determined MED is deemed to be accurate or not, the system is configured to provide a first dose that is 70% of the MED (Par 0226).  This is considered a screening dose that is 70% of the initial treatment dose.  Furthermore, Anderson discloses that after each dose applied, the system asks the user to describe their response/reaction to the dose, and then adjusts each subsequent dose based on the user’s response (either up or down); Pars 0124-125 and 0226. Therefore, it would have been obvious to one of ordinary skill in the art to include the screening dose taught by Anderson, in the device taught by Moffat/Hendrix, as a known way to ensure that the first dose delivered does not injure the skin, and that subsequent doses also don’t injure the skin. 

[Claims 3-4] Moffat discloses a plurality of user interfaces (Pars 0036 and 0039), one which is a touchscreen secured to the outside/exterior of the housing (120, Figs 1A-1B; Par 0036), another could be a touchscreen located within an interior space (Par 0036 discloses a display/touchscreen located within the interior and Par 0039 makes it clear that an “additional display” is included) and another could be a mobile application configured to be displayed via a personal device of the user (In other embodiments, the display pages 350a-c can be displayed on other portions of the apparatus 100 (e.g., an additional display) and/or remote devices communicatively coupled thereto, such as a home computer or mobile phone communicatively coupled to the apparatus 100 via the Internet or other suitable communications link. Par 0039).  The examiner contends that there is absolutely no structure related to “a mobile app” as it is merely computer code, therefore any “interface” that is capable of communicating with the kiosk via the internet, specifically using a mobile phone, can be considered a mobile app.
[Claim 5, 7 and 8] Moffat discloses “The user interface 120 can provide instructions to the user related to the apparatus 100 and/or query the user regarding various user-specific characteristics that may affect the parameters of the UVB exposure provided by the apparatus 100. For example, the user interface 120 can using a Fitzpatrick skin test and/or modifications thereof), and the apparatus 100 can use the answers to identify the user's skin type (e.g., via a controller or a remote computer communicatively coupled to the apparatus 100). The user interface 120 can also be configured to receive information related to the user's age, weight, recent sun exposure, diet, and/or other suitable factors that may affect the user's vitamin D needs. This user-specific information can be used to derive parameters for a phototherapy session, such as exposure time.” Par 0037.  It is noted that the Fitzpatrick skin test/type is implicitly related to at least skin tone, hair color, eye color, number of freckles, propensity to sunburn/suntan.  Similarly, a person’s age is related to their date of birth, and their weight is related to their BMI.  Furthermore, a user interface configured to receive information related to various parameters, does not require any of those parameters actually be entered, i.e. only a user interface capable of receiving that information is required.  At the very least the user interface taught by Moffat is capable of receiving any/all of that information. Furthermore, the claims do not require that every single one of those parameters be used to determine the therapy protocol.  
The Fitzpatrick skin type classification (Pars 0033 and 0037), by definition, has 6 skin type categories (See Pars 0061-67 of Rabe).  
[Claim 6] Moffat discloses receiving information related to skin color change, i.e. redness, to determine adjustments to the first therapy protocol which define the second therapy protocol (“For example, the user can indicate whether he or she experienced any redness caused by a previous phototherapy session (i.e., the phototherapy session 
[Claims 10-13] Moffat explicitly teaches using the Fitzpatrick skin test, as discussed above in relation to claims 5, 7 and 8.  This test, implicitly/inherently involves asking the user questions about their hair color, freckle information, propensity to sunburn and propensity to suntan, as evidenced by Rabe (“Scores are based on standard questions that assign a number to eye, hair, and skin color, amount of freckles, sensitivity to the sun (i.e. burning versus tanning) and the timeframe of the last sun exposure.” Par 0061).  Therefore, by using this standard test with standard questions and then using the resulting Fitzpatrick skin type to determine the treatment parameters, Moffat implicitly teaches using the claimed information to determine therapy protocols. 
[Claim 14] Moffat discloses that there are established MEDs for each skin type (“the MED depends on the user’s skin type”, “the MED associated with the user’s skin type”; Par 0035).  The examiner contends that in order to initially determine an MED for each skin type, this process implicitly/inherently involves some sort of mean/average to establish a single, known MED for each individual specific skin type.  For example, in order to establish the “standardized” MED for skin type 2 (as described in Par 0035), the examiner contends that many patients with skin type 2 were tested and each of their MEDs were, at the very least, averaged before coming up with a standardized value for this particular skin type.  There is no way that in order to establish a value for an entire class/category of skin type, that only a single person with that skin type would be tested.   If applicant disagrees, then the examiner takes official notice that it is well known in the 
[Claim 15] Moffat discloses using 75% of the user’s MED (Par 0035), as discussed above in relation to the 112, 2nd rejection, this is considered an MPE.  Similar to claim 14 above, the examiner contends that this is an average/mean of multiple patients having a specific skin type, in order to determine a single MED for each individual skin type.  Again, if applicant disagree, the examiner contends it would have been obvious to use values averaged together; see claim 14 above for more explanation. 
[Claim 16] Moffat discloses adjusting the dose based on a user’s MED, with specific examples of 0.75 MED and 1 MED (“For example, the exposure time to UVB irradiation can be limited to a user-specific MED of 1.0 or less (e.g., an MED of 0.75).” Pars 0035 and 0050).  This is considered values, which at the very least, overlap applicant’s claimed range of a low MPE and a high MED (see 112, 2nd rejection above). “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” MPE 2144.05.
[Claim 17] The examiner contends that all of the parameters listed in this claim are inherently/implicitly related.  The MPE is based on the previously determined MED, specifically the MPE is 0.75 MED, i.e. 75% of the previously established MED for a user’s skin type.  The MED and therefore the MPE, by definition, also defines the 
[Claim 19] Moffat and Hendrix fail to explicit teach first treatment dose based on a reduction factor.  However, Anderson discloses “Then the first dose is calculated by multiplying the MED times 0.95. In other embodiments the first dose is calculated by multiplying the MED by 0.1 to 1.”( Par 0125), with a specific example of  0.7 MED (Par 0226).  This multiplication factor of less than 1 for the initial dose is considered a reduction factor, which at the very least overlaps applicant’s claimed range; see MPEP 2144.05.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Moffat/Hendrix to use a reduction factor for the first dose, as taught by Anderson, in order to ensure that the first dose is safely applied and does not burn or harm the skin. 
[Claim 20] Applicant makes it clear in their own specification that skin color is a biomarker (see Par 0077 of applicant’s specification).  Anderson discloses adjusting the reduction factor based on a person’s skin color, i.e. if redness occurred during the 
[Claim 21] Anderson discloses that a user is asked if the skin is healing and this information may be used to guide the dosing information (Par 0125).  The healing response is considered efficacy of treatment data.  Specifically, if the wound is healing, the treatment is effective.  Furthermore, the expected efficacy is for the therapy to provide healing. 
[Claim 22] Moffat and Hendrix are discussed above, but fail to explicitly disclose adjusting the MED/MPE based on a person’s age, i.e. annually.  Anderson explicitly discloses that the MED is based on a user’s age which inherently changes annually (Par 0125-126), clearly indicating that there is a known correlation between a person’s age and the MED.  Therefore, it would have been obvious to use a person’s age to determine the MED, as taught by Anderson, in the device taught by Moffat/Hendrix, as there is clearly a known correlation between age and MED.  Furthermore, while Anderson doesn’t specifically disclose that the MED is reduced, the examiner contends that this is a known correlation between age and MED.  If applicant disagrees with this statement, then the examiner takes the position that it would be obvious to try reduction, as there are only two possible relationships between age and MED, either increasing or decreasing with age; see KSR. 

[Claims 24-25] Moffat and Hendrix are discussed above, but fail to explicitly teach accounting for photoadaptation, as claimed.  Anderson discloses increasing the dose to account frequent use (every 3-7 days) of the light therapy device, specifically to account for photoadaptation (Pars 0017 and 0019-20).  Furthermore, Anderson discloses resetting the dose back to the initial dose, i.e. starting over, if a user hasn’t used the device in more than 336 days, i.e. infrequent use (Pars 0020 and 0125). This resetting back to zero is considered decreasing the individual delivery dose.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the device taught by Moffat/Hendrix specifically by increasing/decreasing the dose of light based on 
[Claim 26] Moffat and Hendrix are discussed above, but fail to explicitly teach selecting erythema response questions based on the time interval between the last UV radiation exposure.  However, Anderson discloses “Upon the next dose, the user is asked if they received a burn or if their skin is sensitive or red from the last dose.”  Because the question is only asked before the next dose, and the interval between doses clearly changes, the examiner interprets this as selecting a question based the time interval.  Furthermore, Anderson discloses that after 336 hours “the dose is sent to zero and the patient must start the therapy over from the beginning” (Par 0125).  The examiner contends that since the therapy is reset at this point, there is no reason to ask about recent exposure, as there has been none.  In either of these interpretations, the questions are selected based on the time interval between last exposure.  Furthermore, Anderson teaches that the program that asks the user questions is part of a mobile app.  The examiner takes official notice that in order to ask questions to a user via a mobile app, it is commonly known to use email, text or push notifications, and is considered an obvious way of communicating with a user of a mobile app.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device taught by Moffat/Hendrix to include selecting questions based on a time interval between sessions, as taught by Anderson, as a commonly known way to receive feedback regarding recent exposure. 
[Claim 28] Moffat fails to explicitly disclose a treatment frequency recommendation and a treatment frequency limit, as claimed.  However, Hendrix 
 [Claim 30] Moffat discloses “other phototherapeutic apparatuses communicatively linked to the apparatus 100 in the same network” (Par 0039).
[Claim 32] Moffat discloses using feedback/data from previous sessions related to erythema response to adjust the treatment parameters of subsequent sessions (Par 0038); this is considered feedback from “previous users”.  Specifically, who/where the data comes from, i.e. whether it is a single user or multiple users, does not structurally distinguish a device.  Clearly, Moffat discloses using data/feedback from previous sessions to adjust the treatment parameters of subsequent sessions, which is all that is required by the claims. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moffat and Hendrix as applied to claim 1 above, and further in view of WO 2016/176360 to Moffat (published 11/3/2016, more than a year before applicant’s effective filing date).

[Claim 9] Moffat ‘963 is discussed above, including explicitly teaching using the a user’s skin type to determine a therapy protocol, however the reference is silent regarding displaying images of different skin tones in order to determine skin tone.  In the same field of endeavor, Moffat ‘360 discloses that skin type can be determined by using skin images of colors (Pars 0080, 0090 and 0103).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use skin color images, as taught by Moffat ‘360, as a substitute for the Fitzpatrick skin test, taught by Moffat ‘963, as this is simple substitution of one known element (Fitzpatrick test) for another (skin color images) to obtain predictable results, specifically to determine a patient’s skin color, as taught by Moffat ‘360. 

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Moffat and Hendrix as applied to claim 1 above, and further in view of US 6,413,268 to Hartman.
Moffat and Hendrix are discussed above, but fail to explicitly teach a photosensitizing discovery doses, as claimed.  However, in the same field of endeavor, Hartman discloses “Initially, the MED (minimal erythemal dose) for each patient is determined by irradiating a series of small patches of healthy skin ranging in dosage from, say, 40 mJ/cm2 to 120 mJ/cm2. The patches indicate the amount of energy which will result in sunburning the patient. The patch which is slightly pink is considered to be the MED level. Once the MED dose is determined for a patient, the physician will select a multiple of this dose for lesion application. The nominal range will be 0.7-6.0 MEDs, . 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Moffat and Hendrix as applied to claim 1 above, and further in view of US 2018/0014777 to Amir et al.
Moffat discloses determining a patient’s MED based on their skin type, to some extent in order to make this determination, previous user’s data must be analyzed.  Specifically, in order to determine a MED for each skin type, multiple people with different skin types must be analyzed, in order to determine a standard MED for each skin type.  However, the reference fails to explicitly teach that the data is based on previous users of the phototherapy system.  Amir discloses a similar adaptive light therapy skin treatment device (Par 0015) which uses data collected from multiple patients to train the device to determine the treatment plan (Pars 0043-44 and 0134).  Therefore, it would have been obvious to one of ordinary skill in the art at to modify the device taught by Moffat/Hendrix to include a machine learning algorithm, as taught by . 

Allowable Subject Matter
Claim 33 is objected to (see claim objections above), but would be allowable if these objections are fixed.
Claims 27 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, as well as fixing the 112, 2nd indefiniteness rejection of claim 1, discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynsey C Eiseman whose telephone number is (571)270-7035.  The examiner can normally be reached on M-F 8:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792